

116 HR 8520 IH: Supporting Educators During COVID–19 Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8520IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mrs. Murphy of Florida (for herself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Secretary of the Treasury to issue or revise regulations or guidance to clarify that the educator expense tax deduction includes expenses for personal protective equipment and other supplies related to the prevention of the spread of COVID–19.1.Short titleThis Act may be cited as the Supporting Educators During COVID–19 Act.2.Regulations or guidance clarifying application of educator expense tax deductionNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall by regulation or other guidance clarify that personal protective equipment, disinfectant, and other supplies used for the prevention of the spread of COVID–19 are included in the educator expense tax deduction described in section 62(a)(2)(D) of the Internal Revenue Code of 1986. 